DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 8/16/21.
Election/Restrictions
Claims 1, 6 and 8-10 are allowable. The restriction requirement as set forth in the Office action mailed on 7/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically claims 11-15, directed to a process for the production of a customized dental model, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 8/24/2021.

The application has been amended as follows: 
IN THE CLAIMS:
REPLACE CLAIM 1 with --(Currently Amended)  A dental device adapted to be connected to a dental implant fixture, the device comprising:
	a scan body comprising polyether ether ketone (PEEK) adapted to be connected to the dental implant fixture and adapted to be captured by a scanning device, and
	a customizable gingiva body mounted to the scan body in a fixed position to keep the customizable gingiva body and the scan body held together in a defined orientation before and during connection to the dental implant, and adapted to be captured by a scanning device, wherein: 
	the gingiva body comprises  polycaprolactone (PCL) in an amount of 100 weight%,

	the PCL includes an elastic modulus according to DIN EN ISO 527-3:2018 of ≥ 250 MPa and ≤ 400 MPa, and 
	each of the customizable gingiva body and the scan body comprise at least one orientation marker individually adapted to be captured by a scanning device.—
CANCEL CLAIM 7
IN CLAIM 8, LINE 1, after “claim” DELETE “7” and INSERT –1—
IN CLAIM 8, LINE 2, after “gingiva” INSERT –body--
IN CLAIM 8, LINE 2, after “orientation” DELETE “marker” and INSERT –markers—
IN CLAIM 11, LINE 1, after “model” DELETE “at least”
IN CLAIM 11, LINE 8, after “gingiva” DELETE “part” and INSERT –body—
IN CLAIM 13, LINE 1, after “claim” DELETE “11” and INSERT –12—
Allowable Subject Matter
Claims 1, 6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach a dental scanning device comprising a scan body formed of PEEK and a customizable gingiva body mounted and fixed to the scan body to keep the scan body and customizable gingiva body held together in a defined orientation before and during connection to a dental implant, wherein the gingiva body comprises 100 weight% polycaprolactone, the PCL including a melting .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2012/0045735 teaches a two part dental device for connection to an implant, where the bottom portion is formed of PCL and the top portion is formed of PEEK, but does not teach wherein the parts are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.